Citation Nr: 0403175	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  03-05 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cardiovascular disorder, to include heart disease, chest 
pain, and hypertension.  

2.  Entitlement to service connection for a cardiovascular 
disorder, to include heart disease, chest pain, and 
hypertension.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from January 
1971 to January 1975, from May 1976 to May 1980, and from 
September 1981 to July 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

The Board has rephrased the issue on appeal.  A March 2000 
Board decision denied entitlement to service connection for 
heart disease manifested by chest pain, and hypertension as 
two separate issues.  The issues of service connection for 
heart disease, chest pain, and hypertension are intertwined 
as a claim for a cardiovascular disorder.  Accordingly, the 
issue is recharacterized as noted on the title page of this 
decision.  

The issue involving service connection is remanded to the RO 
via the Appeals Management Center, in Washington, DC.  


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for 
heart disease and hypertension in March 2000.  

2.  Private medical records revealing notations that the 
veteran had borderline hypertension and electrocardiogram 
evidence of ischemia within one year of his separation from 
service have been received since the March 2000 Board 
decision.  

3.  The evidence received since the March 2000 Board decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection.  


CONCLUSIONS OF LAW

1.  The March 2000 decision of the Board denying service 
connection for heart disease, chest pain, and hypertension is 
final.  38 U.S.C.A. § 7104(b) (West 1991 & Supp. 1999).

2.  Evidence received since the March 2000 Board decision 
denying service connection for heart disease, chest pain, and 
hypertension is new and material, and the veteran's claim for 
service connection for sinusitis is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the issue 
involving reopening the veteran's claim for service 
connection for heart disease, chest pain, and hypertension.  
This is so because the Board is taking action favorable to 
the veteran by reopening the claim and remanding for 
additional development.  As such, these decisions pose no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 



II.  Reopening the Claim for Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (2003).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires evidence 
sufficient to show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service; and (3) 
a relationship or connection between the current disability 
and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(d) (2003); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Cardiovascular-renal disease, including hypertension, may be 
presumed to have been incurred during active military service 
if it is manifest to a degree of 10 percent within the first 
year following active service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
2002); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

In determining whether new and material evidence has been 
submitted, it is necessary to consider all evidence since the 
last time the claim was denied on any basis.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  Therefore, the Board 
will consider whether new and material evidence has been 
submitted since the final March 2000 Board decision.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 38 C.F.R. § 
3.156(a) (2003).  This amendment to 38 C.F.R. § 3.156(a) 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The veteran's request 
to reopen his claim of entitlement to service connection was 
filed in August 2000 which is prior to that date.  Therefore, 
the amended regulation does not apply.

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
However, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Such evidence must tend to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim.  See Evans, 9 Vet. App. at 285.

In this case, the Board denied service connection for heart 
disease, chest pain, and hypertension in a March 2000 
decision.  That decision is final.  38 U.S.C.A. § 7104(b) 
(West 1991 & Supp. 1999).

The evidence of record at the time of the March 2000 Board 
decision which was relevant to the veteran's claim for 
service connection for a cardiovascular disorder was the 
veteran's service medical records and post-service medical 
records from service department and private medical 
facilities.  The service records contained notations that the 
veteran had complaints of chest pain at various times, but 
that he had normal electrocardiogram results on follow-up 
testing.  The service medical records also reveal a notation 
on a February 1980 separation examination report which states 
"currently undergoing treatment for control of 
hypertension."  The results of a 5-day blood pressure check 
are also contained on this report.  However, the other 
service medical records do not reveal that any medication was 
prescribed for treatment of hypertension.  Finally, the post-
service medical evidence did indicate mild ischemia on 
echocardiogram testing, but the diagnosis was made more than 
a year after the veteran separated from service.  

In this case the evidence submitted since the March 2000 
Board rating decision includes a copy of single post-service 
private medical record which was not of record at the time of 
the prior decision.  This record contains notations dated 
January 1995 which state "complaints of recurrent chest pain  
. . .  borderline [hypertension]  . . . [electrocardiogram] 
shows slight ischemia."  The veteran also submitted a copy 
of a Form DD 215 which confirms that he separated from 
service on July 31, 1994.  Therefore, this medical record 
shows documentation of the veteran's cardiovascular symptoms 
within a year after he separated from service.  The Board 
concludes that this evidence is new because it was not before 
the Board when it denied service connection in March 2000.  
This evidence is also "material" because it bears directly 
and substantially upon the specific matter under 
consideration.  The evidence is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

The Board also notes that new and material evidence can be 
evidence which provides a more complete picture of the 
circumstances involving a claim even if the evidence is 
unlikely to alter the ultimate resolution of the claim.  
Hodge v. West, 155 F.3d 1356 (1998). 

Based on the applicable law, regulations and court decisions, 
the additional evidence received since the March 2000 Board 
decision is new and material and provides the required 
evidentiary basis to reopen the veteran's claim.  The 
veteran's  claim for entitlement to service connection for a 
cardiovascular disorder, to include heart disease, chest 
pain, and hypertension is reopened.  

ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for a cardiovascular 
disorder, to include heart disease, chest pain, and 
hypertension, is reopened; to this extent only the claim is 
allowed.


REMAND

As noted in the decision above, the evidence related to the 
veteran's claimed cardiovascular disorder indicate notations 
in the service medical records showing complaints of chest 
pain and that veteran was treated for hypertension.  However 
on closer inspection the service medical records do not show 
any prescribed medications to treat hypertension and follow-
up testing for the chest pain revealed normal 
electrocardiogram results.  

The post-service medical evidence reveals a January 1995 
notation that an electrocardiogram revealed mild ischemia and 
that the veteran had borderline hypertension.  However the 
actual electrocardiogram report is not of record.  
Subsequently, a June 1996 electrocardiogram revealed normal 
results but a May 1997 echocardiogram revealed results 
suggestive of ischemia.  Finally, there is no post service 
medical evidence showing actual treatment for the veteran's 
ischemia and/or hypertension.  

For all of the medical evidence contained in the three 
volumes of the veteran's claims file there is actually very 
little evidence directly related to the issue of the 
veteran's claimed cardiovascular disorder.  Moreover, the 
evidence is of record suggests that the veteran might have 
some slight cardiovascular disorder, but does not show any 
definitive diagnosis or any real treatment.  

The Board also notes that the veteran was not afforded a VA 
Compensation and Pension examination for cardiovascular 
disorders.  The veteran should be afforded such an 
examination.  The Court has held that, when the medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

The case is remanded for the following development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied with 
respect to the veteran's claim for 
entitlement to service connection for a 
cardiovascular disorder.  See 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002) and 
38 C.F.R. § 3.159 (2003).  

2.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he had been treated for his claimed 
cardiovascular disabilities since his 
separation from service in 1994.  
Subsequently, and after securing the 
proper authorizations where necessary, 
the RO should make arrangements in order 
to obtain all the records of treatment 
from all the sources listed by the 
veteran which are not already on file.  
The Board is particularly interested in 
obtaining all records and reports which 
show an actual diagnosis of, or treatment 
for, any cardiovascular disorder.  All 
information obtained should be made part 
of the file.  The RO should also obtain 
all the records of any treatment at VA 
facilities which are not already on file.  

3.  The veteran should be accorded the 
appropriate VA examination(s) for heart 
disease and hypertension.  The report of 
examination should include a detailed 
account of all manifestations of 
cardiovascular disorders found to be 
present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner is 
requested to indicate if the veteran 
currently suffers from ischemic heart 
disease and/or hypertension.  

The examiner is requested to review 
the medical evidence of record with 
particular attention to the post-
service medical records and the 
January 1995 record in particular.  
After review of these records the 
examiner is requested to offer an 
opinion, if possible, as to whether 
any current heart disease or 
hypertension was manifest during 
service or within the first year 
after the veteran separated from 
service.    

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

4.  The veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report for 
the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  The RO should readjudicate the claim.  
If any benefit on appeal remains denied, 
another supplemental statement of the case 
should be issued, and the appellant and 
his representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  


No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



